            Case 1:20-cr-00363-PKC Document 37
                                            36 Filed 03/16/21
                                                     03/15/21 Page 1 of 1




                                             March 15, 2021
                                    Application Granted. Defendant's motions in limine will
By ECF and by e-mail                be due on March 26, 2021.
                                    SO ORDERED.
Honorable P. Kevin Castel           Dated: 3/16/2021
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:       United States v. Judon McBride, 20 Cr. 363 (PKC)

Dear Judge Castel:

      [ I write on consent (Assistant U.S. Attorney Marguerite Colson) to respectfully request
that the Court extend the deadlines for Mr. McBride’s motions-in-limine by one week. ]The Court




      [
has set the following schedule:

                Government’s motions in limine, requests to charge, and voir dire due by March
                 5, 2021;
                Defendant’s response, and any motions or requests are due by March 19, 2021;
                Government’s reply due on April 9, 2021;
                Final pretrial conference scheduled for April 13, 2021;
                Trial set for April 27, 2021.

       I am juggling a number of cases which require immediate attention, and will need
additional time to respond to the Government’s motions in limine and file motions on behalf of
Mr. McBride. Accordingly, I respectfully request that the Court adjust the motion schedule by
one week.

                                              Respectfully submitted,


                                              /s/
                                              Martin S. Cohen
                                              Ass’t Federal Defender
                                              (212) 417-8737

cc:       Marguerite Colson, Esq., by ECF
